The Attorney General of Texas
                                                                  March 18, 1983
    JIM MATTOX
    AttorneyGeneral

                                               Mr. Charles B. Wood                      Opinion No. JM-15
    Supreme   Court Building
                                               Executive Director
    P. 0. Box 12546
    Austin. TX. 78711. 2546                    Texas Industrial Commission              lb:   Use of bond proceeds
    5121475-2501                               P. 0. Box 12728. Capitol Station         raised under article 5190.6.
    Telex    9101674.1367                      Austin, Texas   78711                    V.T.C.S., for public display
    Telecopier       5121475-0266                                                       of works of art

    1607 Main St.. suite 1400
                                               Dear Mr. Wood:
    Dallas,   TX. 75201-4709
    2141742.8944                                    You have requested an opinion as to whether a requirement of the
                                               city of Austin that the Austin Industrial Development Corporation
                                               allocate a predetermined percentage of the bond proceeds of each
    4624 Alberta        Ave.. Suite      160
    El Paso, TX.        79905.2793             project financed under its authority to "a public display of works of
    915/533-3464                               art" is consistent with the legislative requirement that such bond
r                                              proceeds be used in promoting and developing industrial and
                                               manufacturing enterprises which promote and encourage employment and
    1220 Dallas Ave., Suite             202
    HOUS~O”. TX. 77002.6966
                                               the public welfare.
    7 131650-0666
                                                    The legislation authorizing such financing is the Development
                                               Corporation Act of 1979, article 5190.6, V.T.C.S. Section 21 of the
    606 Broadway,         Suite 312            act authorizes a municipality to establish an industrial development
    Lubbock.     TX.     79401.3479
    6061747-5236
                                               corporation "to issue bonds. . . to finance the cost of projects to
                                               promote and develop industrial and manufacturing enterprises to
                                               promote and encourage employment and the public welfare." Section
    4309   N. Tenth.      Suite     S          2(10) defines "project" as the land, buildings, equipment, facilities
    McAllen.     TX.     76501.1665            and improvements found by the board of directors of the industrial
    5121662-4547
                                               development corporation to be required or suitable for the promotion
                                               of manufacturing development and expansion and for industrial
    200 Main Plaza. Suite 400                  development and expansion of certain facilities, as well as facilities
    San Antonio.  TX. 76205.2797               related to these manufacturing and industrial facilities, and in
    5121225-4191                               furtherance of the public purposes of the act. Section 3 states in
                                               part:
    An Equal        Opportunity/
    Affirmative       Action     Employer                It is hereby found, determined, and declared:

                                                            (1) that the present and prospective right to
                                                         gainful employment and general welfare of the
                                                         people of this state requires as a public purpose
                                                         the promotion and development of new and expanded
                                                         industrial and manufacturing enterprises;




                                                                        p. 59
Mr. Charles B. Wood - Page 2   m-15)




             (2) that the existence, development, and
          expansion of industry are essential to the
          economic growth of the state and to the full
          employment. welfare, and prosperity of   its
          citizens;

             (3) that the means and measures authorized by
          this Act and the assistance provided in this Act,
          especially with respect to financing, are in the
          public interest and serve a public purpose of the
          state in promoting the welfare of the citizens of
          the state economically by the securing and
          retaining of private industrial and manufacturing
          enterprises and the resulting maintenance of a
          higher level of employment, economic activity, and
          stability;

             .   .   .   .

             This Act shall be liberally construed in
          conformity with the intention of the legislature
          herein expressed. (Emphasis added).

The intention of the legislature is to be found in the language of the
statute. Duval Corporation v. Sadler, 407 S.W.2d 493, 497 (Tex.
1966); McGuire v. City of Dallas, 170 S.W.2d 722, 725 (Tex. 1943).

     Section 3 of article 5190.6 sets out the legislature's intention
in enacting the statute. The fundings and declarations emphasize the
need to promote the economic welfare of the general public. The
intent which permeates the language of the statute is the promotion of
economic, not aesthetic, welfare. Compare Attorney General Opinion
M-531 (1969) (appropriation to Fine Arts Commission to educate general
public about fine arts). As already noted, the term "project" for
example, is defined to include facilities related to specific
manufacturing and industrial facilities. Sec. 2(10). Section 21
authorizes the issuance of bonds "to finance the cost of projects to
promote and develop industrial and manufacturing enterprises to
promote and encourage employment and the public welfare."         Bond
proceeds should be spent to further the legislative purpose expressed
in article 5190.6, V.T.C.S.

     The act describes the results sought as "a higher level of
employment, economic activity and stability." Although the public
display of works of art certainly promotes the general public welfare,
in the narrow confines of the act before us, the public welfare being
served is clearly that of a purely economic nature.




                                 P. 60
    Mr. Charles B. Wood - Page 3    (JM-15)




         A municipal requirement more appropriate to the purposes of the
    act would be one dealing with the labor intensive nature of projects
    funded under the act.

                                   SUMMARY

                A requirement by a municipality permitting
             creation of an industrial development corporation
             that a predetermined percentage of bond proceeds
             of each project be allocated to "a display of
             works of art" is not consistent with the
             requirements of the Development Corporation Act of
             1979.

                                              Very truly your


                                                   4
                                        J                 4.A
                                              JIM     MATTOX
                                              Attorney General of Texas

    TOM GREEN
h
    First Assistant Attorney General

    DAVID R. RICHARDS
    Executive Assistant Attorney General

    Prepared by Michael Cafiso
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Susan L. Garrison, Chairman
    Jon Bible
    Michael Cafiso
    Rick Gilpin
    Jim Moellinger




                                     p. 61